internal_revenue_service significant index no department of the treasury washington dc a806 contact person telephone number in reference to dae p ra t a1 jul 2h in re this letter constitutes notice that with respect to the above-named defined benefit pension_plan we have granted a conditional waiver of the minimum_funding_standard for the plan_year ending date this conditional waiver for the plan_year ended date has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the waived amount is the contribution which would otherwise be required to reduce the balance in the funding_standard_account to zero as of the end of the plan_year for which this conditional waiver has been granted taking into account all contributions through the date of this letter except for the quarterly contribution made for the first quarter of the plan_year the company has a calendar_year fiscal_year for the and fiscal years the company had negative net_earnings between year-end and year-end the company experienced an percent decrease in net_worth and a percent decrease in working_capital the company has taken several steps to effect a recovery in mid-1999 the company filed an anti-dumping suit with the united_states international trade commission against its chief foreign competitor the company was ultimately victorious in this action and in mid-2000 the united_states commerce department issued an anti-dumping order implementing duties effectively doubling the cost of this foreign competitor's exports to the united_states since this order was issued the company has been gradually increasing prices and market share reducing accounts_payable and rebuilding inventories other measures have been taken as well so that the company anticipates a return to profitability in and by year-end a three hundred percent increase in net_worth from that of year-end as of date the value of the assets of the plan was equal to of the plan's current_liability because the prospects for recovery are uncertain and because the plan is under-funded we are granting this waiver subject_to the following condition the contributions required to satisfy the minimum_funding_standard for the plan years ending date and are to be timely made as defined in sec_412 of the code without a waiver being granted for such years if this condition is not satisfied the waiver is retroactively null and void you agreed to this condition in a letter dated date your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to other retirement plans maintained by the company or to the company’s profit sharing plan to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ended date the date of this letter should be entered on schedule b actuarial information a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney form on file a copy of this letter has aiso been sent to the manager employee_plans classification in copy of this letter should be furnished to the enrolled_actuary for the plan sincerely lali f- james e holland ur manager employee_plans actuarial group tax_exempt_and_government_entities_division
